Citation Nr: 1826214	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for dermatitis of the right wrist and forearm. 

2. Entitlement to an initial evaluation in excess of 10 percent for vertigo.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1978 to September 1992.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran was provided a hearing in August 2016, and a transcript of the hearing is of record. 

In January 2018 correspondence, the Veteran was notified that the Judge who conducted the August 2016 hearing was no longer at the Board, and was informed of his right to have an additional hearing held by a second Veterans Law Judge.  The Veteran was notified that if he did not provide a response in 30 days, it would be assumed that he did not want another hearing.  The Veteran did not respond, and therefore, the Board will proceed

This claim was brought before the Board in February 2017 and was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets further delay, another remand is necessary to afford the Veteran every possible consideration. 

The Veteran was issued a Supplemental Statement of the Case (SSOC) in November 2017; however, the SSOC is not associated with the record.  The Board must review all evidence in order to properly adjudicate the claims on appeal, and thus, a remand is required in order to associate the SSOC with the record before further adjudication. 

Accordingly, the case is REMANDED for the following action:

Associate with the Veteran's electronic claims file the outstanding November 2017 SSOC relevant to the Veteran's dermatitis and vertigo claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



